 

Exhibit 10.17

 

AMENDED AND RESTATED

BLACKROCK, INC. INVOLUNTARY DEFERRED

COMPENSATION PLAN

 

BlackRock, Inc. and its subsidiaries have established the BlackRock, Inc.
Involuntary Deferred Compensation Plan for the purpose of providing deferred
compensation and retention incentives to a select group of management or highly
compensated employees.

 

Article 1.     Definitions

 

1.1   Affiliate has the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.

 

1.2   Board means the Board of Directors of BlackRock, Inc.

 

1.3   Bonus means the discretionary annual performance bonus payable by the
Company or an Affiliate of the Company to a Participant in respect of a Plan
Year.

 

1.4   Cause means the occurrence or existence of any of the following with
respect to the Participant: (i) a material breach by the Participant of any
written policies of the Company or an Affiliate of the Company required by law
or established to maintain compliance with applicable law; (ii) any act of
fraud, misappropriation, dishonesty, embezzlement or similar conduct by the
Participant against the Company or an Affiliate of the Company or any client of
the Company or an Affiliate of the Company; (iii) conviction (including a plea
of nolo contendere) of the Participant for the commission of a felony that
could, in the Company’s reasonable judgment, impair the Participant’s ability to
perform his or her duties or adversely affect the Company’s or any of its
Affiliates’ businesses or reputations; or (iv) entry of any order against the
Participant by any governmental body having regulatory authority with respect to
the Company’s or its Affiliate’s business, which order relates to or arises out
of the Participant‘s employment or service relationship with the Company or an
Affiliate of the Company. A determination of Cause may be made only by the
Company’s chief executive officer and a majority of the members of the
Management Committee (excluding the Participant, if applicable).

 

1.5   Code means the Internal Revenue Code of 1986, as it may from time to time
be amended or supplemented.



--------------------------------------------------------------------------------

 

1.6   Committee means the Company’s Management Committee.

 

1.7   Company means BlackRock, Inc., a corporation organized under the laws of
Delaware, or any successor corporation.

 

1.8   Compensation means the salary, Bonus and commissions payable to an
eligible individual by the Company or an Affiliate of the Company with respect
to a Plan Year.

 

1.9   Cyllenius means Cyllenius Partners II LLC.

 

1.10   Deferred Amount shall have the meaning ascribed to that term in Section
5.1.

 

1.11   Deferred Compensation Account means the book-keeping entry account
maintained by the Company for each Participant that reflects Deferred
Compensation Amounts, Matching Contributions, Investment Income Amounts and
adjustments (including distributions).

 

1.12   Deferred Compensation Amount means the percentage of the Bonus which may
be mandatorily deferred under Section 2.1.

 

1.13   Disability means the Participant’s physical or mental incapacity
constituting disability in accordance with the Company’s long-term disability
policy which in any event does or is reasonably expected to continue for at
least 6 months, as determined by the Committee.

 

1.14   Employer means the Affiliate of the Company which employs the
Participant.

 

1.15   Exchange Act means the Securities Exchange Act of 1934, as amended from
time to time.

 

1.16   Investment Funds means the tracking investments that are from time to
time offered under the Plan, as chosen in the sole discretion of the Committee.

 

1.17   Investment Income Amount means any and all notional earnings (gains
and/or losses) on Deferred Compensation Amounts and Matching Contributions
during the applicable vesting period set forth in Article 3.

 

1.18   Matching Contribution means the credit that may be made to a
Participant’s Deferred Compensation Account by his or her Employer, as set forth
in Section 2.2.

 

1.19   Obsidian means The Obsidian Fund LLC.

 

2



--------------------------------------------------------------------------------

 

1.20   Participant means a Managing Director, Director or sales representative
who: (i) is designated by the Committee as being eligible to participate in the
Plan; (ii) is eligible to receive a Bonus; (iii) is employed by the Company or
an Affiliate of the Company on the date the entire Bonus would otherwise have
been paid but for the deferral; and (iv) has Compensation in excess of $250,000.

 

1.21   Plan means the BlackRock, Inc. Involuntary Deferred Compensation Plan.

 

1.22   Plan Year means the calendar year, commencing with 2001.

 

1.23   Retirement shall have such meaning as the Committee shall determine from
time to time.

 

1.24   Valuation Date means the last business day of each month, or such other
date specified by the Committee.

 

1.25   Vested means a Participant has a nonforfeitable interest in a portion of
his or her Deferred Compensation Account.

 

Article 2.     Deferred Amounts

 

2.1   General. Each Plan Year up to 15 percent of a Participant’s Bonus may be
mandatorily deferred under the Plan for a three-year period. The Committee may
vary the percentage of the mandatory deferral in subsequent Plan Years, subject
to the 15 percent limitation. Notwithstanding the foregoing, with respect to
Participants who are sales representatives, the amount of the Participant’s
Bonus that may be mandatorily deferred under the Plan for any Plan Year shall be
an amount (not to exceed such a Participant’s Bonus) equal to a percentage
(determined by the Committee, but in no case shall such percentage exceed 15%)
of the sum of (a) the commissions paid to the Participant in excess of the
Participant’s annual draw in respect of the Plan Year and (b) the Participant’s
Bonus for the Plan Year.

 

2.2   Matching Contributions. Each Plan Year, a Participant’s Employer may, but
shall not be required to, credit to the Participant’s Deferred Compensation
Account a Matching Contribution. Unless otherwise determined by the Committee,
the Matching Contribution made to a Participant’s Deferred Compensation Account
shall be an amount equal to 20% of the amount of the Participant’s Deferred
Compensation Amount for the Plan Year.

 

2.3   Crediting of Deferred Compensation Amounts. A Participant’s Deferred
Compensation Amount and the corresponding Matching Contribution shall be
credited to the Participant’s Deferred Compensation Account at the time

 

3



--------------------------------------------------------------------------------

the mandatorily deferred portion of his or her Bonus for that Plan Year would
otherwise have been paid. The amount credited to the Participant’s Deferred
Compensation Account shall be equal to the sum of the Deferred Compensation
Amount and the amount of any corresponding Matching Contribution. Investment
Income Amounts shall be credited and/or debited, as the case may be, to the
Participant’s Deferred Compensation Amount at each Valuation Date, or on such
other basis as the Committee may determine.

 

Article 3.     Vesting

 

3.1   Deferred Compensation Amount. Subject to Sections 3.3 and 6.2, a
Participant will become Vested with respect to his or her Deferred Compensation
Amount mandatorily deferred with respect to a Plan Year in accordance with the
following schedule:

 

Anniversary of Date of Crediting

 

Percentage Vested

1st

 

33.3 %

2nd

 

66.6 %

3rd

 

100 %

 

The Vested portion of a Participant’s Deferred Compensation Amount shall be
appropriately reduced to reflect any negative return associated with the
Investment Funds underlying his or her Deferred Compensation Amount.

 

3.2   Matching Contributions and Investment Income Amounts. Subject to Sections
3.3 and 6.2, a Participant will become fully Vested with respect to a Matching
Contribution and Investment Income Amounts in respect of a Deferred Compensation
Amount on the third anniversary of the date the Deferred Compensation Amount and
Matching Contribution was credited to the Participant’s Deferred Compensation
Account.

 

3.3   Vesting Upon Certain Events. A Participant will become fully and
immediately Vested in his or her Deferred Compensation Account if his or her
employment with the Company or an Affiliate of the Company is terminated by
reason of death, Disability or Retirement. A Participant will become fully and
immediately Vested in his or her Deferred Compensation Amount (but not in his or
her Matching Contributions or any Investment Income Amounts) if his or her
employment with the Company or an Affiliate of the Company is terminated by his
or her Employer other than for Cause.

 

Article 4.     Valuation

 

4



--------------------------------------------------------------------------------

As of each Valuation Date, a Participant’s Deferred Compensation Account shall
consist of the balance of the Participant’s Deferred Compensation Account as of
the immediately preceding Valuation Date adjusted for:

 

  ·   Deferred Compensation Amounts;

 

  ·   Matching Contributions;

 

  ·   Investment Income Amounts (gains and/or losses); and

 

  ·   distributions (if any).

 

All adjustments and earnings related thereto will be determined on a monthly
basis in accordance with the Valuation Date or on such other basis as may be
specified by the Committee from time to time. Unless the Committee determines
otherwise, each Participant will receive quarterly valuation statements in
respect of his or her Deferred Compensation Accounts.

 

Article 5.     Tracking Investments

 

5.1   Investment Election for Deferred Compensation Amount. A Participant shall
specify that all, or any whole percentage, of the sum of his or her Deferred
Compensation Amount and any Matching Contribution for the applicable Plan Year
(such sum, the “Deferred Amount”) shall be designated to one or more of the
Investment Funds. Unless otherwise determined by the Committee, a Participant
may not designate less than (i) 10% of his or her Deferred Amount to an
Investment Fund and (ii) 25% of his or her Deferred Amount to Obsidian or
Cyllenius. The Company or an Affiliate of the Company may make a corresponding
investment in the actual Investment Fund, but shall not be obligated to do so.

 

5.2   Failure to Designate. If a designation is not in place before a Deferred
Compensation Amount is credited to the Participant’s Deferred Compensation
Account, the Deferred Amount shall be directed the Investment Fund which
provides the lowest risk of loss of capital, as determined in the sole
discretion of the Committee.

 

5.3   Committee Discretion. The Committee shall have the sole discretion to
determine the Investment Funds available under the Plan and may change or
eliminate an Investment Fund provided hereunder from time to time. If any
Investment Fund ceases to be available under the Plan, the Committee shall have
the authority to credit any allocation to such Investment Fund (along with
deemed earnings, gains, losses, expenses or changes thereto) to any other
then-available Investment Fund. The Committee may disregard the deemed
investment instructions of a Participant.

 

5



--------------------------------------------------------------------------------

 

5.4   Investment Reallocation. Once each calendar quarter (but, in the case of
Obsidian, only once each calendar year and in the case of Cyllenius, only twice
each calendar year), a Participant may elect, by written notice delivered to the
Committee on such date as shall be designated by the Committee, to change the
manner in which all or a portion of his or her Deferred Compensation Account is
designated among the then-available Investment Funds. Unless otherwise
determined by the Committee, a Participant may not reallocate less than (i) 10%
of the amount directed by the Participant in the particular Investment Fund from
which the reallocation is to be made and (ii) 25% of the amount directed by the
Participant to Obsidian or Cyllenius to another Investment Fund. A Participant
must abide by the timing of the distribution and contribution parameters set
forth by the applicable Investment Fund. To the extent that a Participant wishes
to change the manner in which his or her Deferred Compensation Account is
directed into or out of an Investment Fund, such transfer shall only be effected
as of the next available distribution or contribution date, as the case may be,
of the applicable Investment Fund. Any amount directed to an Investment Fund
prior to the Investment Fund’s next contribution date shall, until such
contribution date, be directed to the Investment Fund which provides the lowest
risk of loss of capital, as determined in the sole discretion of the Committee.

 

5.5   Investment Fund Limitations. The Committee may limit the aggregate amount
of investments directed to any Investment Fund. If the Committee decides to
limit the aggregate of investments directed to a particular Investment Fund,
each Participant’s deferral to such Investment Fund will be reduced on a
pro-rata basis, or on such other basis as the Committee may determine.
Participants will be notified if the Committee intends to limit the investments
that may be directed to an Investment Fund and will be provided with the
opportunity to direct any amount not permitted to be directed to an Investment
Fund to any of the other then-available Investment Funds. If a Participant does
not provide a direction with respect to an amount not permitted to be directed
to a particular Investment Fund, such amount shall be directed to the Investment
Fund which provides the lowest risk of loss of capital, as determined in the
sole discretion of the Committee.

 

Article 6.     Distributions

 

6.1   General. A Participant shall receive a lump sum cash distribution from his
or her Deferred Compensation Account in respect of any Vested portion of his or
her Deferred Compensation Account as soon as practicable after such portion
becomes Vested.

 

6



--------------------------------------------------------------------------------

 

6.2   Termination of Employment. Upon the termination of a Participant’s
employment with the Company or an Affiliate of the Company for any reason
whatsoever, the Participant shall receive a distribution as described in Section
6.1 in respect of any Vested portion of his or her Deferred Compensation
Account. Subject to Article 3, any portion of the Deferred Compensation Account
which is not Vested at the date of termination shall be forfeited.

 

Article 7.     Beneficiary Designation

 

7.1   Beneficiary Designation. Each Participant shall have the right, at any
time, to designate any person or persons as beneficiary or beneficiaries (both
principal as well as contingent) to whom a lump sum cash payment of the Vested
balance of the Participant’s Deferred Compensation Account shall be made in the
event of the Participant’s death. In the event of multiple beneficiaries, such
payment shall be apportioned among the beneficiaries in accordance with the
designation forms, or if applicable, as determined pursuant to Section 7.2. A
beneficiary designation may be changed by a Participant by filing such change on
a form prescribed by the Committee. The receipt of a new beneficiary designation
form will cancel all previously filed beneficiary designations.

 

7.2   Failure to Designate. If a Participant fails to designate a beneficiary as
provided above, or if all designated beneficiaries predecease the Participant,
then the Participant’s designated beneficiary shall be deemed to be the persons
surviving him in the first of the following classes in which there is a survivor
on a per capita basis:

 

  ·   the surviving spouse;

 

  ·   the Participant’s children, except that if any of the children predecease
the Participant but leave issue surviving, then such issue shall take by right
of representation the share their parent would have taken if living; and

 

  ·   the Participant’s personal representative (executor or administrator).

 

Article 8.     Administration

 

8.1  

Administration. The Plan shall be administered by the Committee. The Committee
shall have the authority in its sole discretion, subject to and not inconsistent
with the express provisions of the Plan, to administer the Plan and to exercise
all the powers and authorities either specifically granted to it under the Plan
or necessary or advisable in the administration of the Plan, including, without
limitation, the authority to construe and interpret the Plan and any Plan
related documentation; to determine all questions arising in

 

7



--------------------------------------------------------------------------------

 

connection with the Plan; to prescribe, amend and rescind rules and regulations
relating to the Plan; and to make all other determinations deemed necessary or
advisable for the administration of the Plan. The Committee may appoint a
chairperson and a secretary and may make such rules and regulations for the
conduct of its business as it shall deem advisable, and shall keep minutes of
its meetings. All determinations of the Committee shall be made by a majority of
its members either present in person or participating by conference telephone at
a meeting or by written consent. The Committee may delegate to one or more of
its members or to one or more agents such administrative duties as it may deem
advisable, and the Committee or any person to whom it has delegated duties as
aforesaid may employ one or more persons to render advice with respect to any
responsibility the Committee or such person may have under the Plan. All
decisions, determinations and interpretations of the Committee shall be final
and binding on all persons, including the Company, and any Affiliate of the
Company, Participant or beneficiary.

 

8.2   Claims Appeal Procedure. After first discussing any claims a Participant
may have under the Plan with BlackRock’s Vice President—Compensation and
Benefits, the Participant may then make a claim under this Plan in writing to
the Committee. The Committee shall notify the Participant in writing within a
reasonable period if the claim is denied, the basis for denial (including
references to applicable Plan sections) and any additional information needed to
perfect the claim. After a receipt of denial, the Participant may request the
Committee to review its decision. At such time the Committee shall conduct a
full and fair review of the decision denying the claim and respond to the
Participant within a reasonable time period.

 

8.3   Liability Indemnification. No member of the Board or the Committee shall
be liable for any action taken or determination made in good faith with respect
to the Plan. The members of the Committee and its agents shall be indemnified
and held harmless by the Company against and from any and all loss, cost,
liability, or expense that may be imposed upon or incurred by them in connection
with or resulting from any claim, action, suit, or proceeding to which they may
be a party or in which they may be involved by reason of any action taken or
failure to act under this Plan and against and from any and all amounts paid by
them in settlement (with the Company’s written approval) or paid by them in
satisfaction of a judgment in any action suit, or proceeding. The foregoing
shall not be applicable to any person if the loss, cost, liability or expense is
due to such person’s gross negligence or willful misconduct.

 

Article 9.     Amendment and Termination of Plan

 

8



--------------------------------------------------------------------------------

 

The Committee may at any time amend or terminate the Plan in whole or in part;
provided, however, that no amendment or termination may act to reduce a
Participant’s Deferred Compensation Account at the time of such amendment or
termination.

 

Article 10.     Miscellaneous

 

10.1   Unsecured General Creditor. Participants and their beneficiaries shall
have no legal or equitable rights, interest or claims in any property or assets
of the Company, any Affiliate of the Company or any Investment Fund. The
obligation under the Plan to a Participant shall be merely that of an unfunded
and unsecured promise of the Participant’s Employer to pay money to the
Participant in the future. The Company shall be jointly and severally liable for
the obligation of Employers in respect of obligations owed to Participants and
beneficiaries hereunder.

 

10.2   Nonassignability. Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be unassignable and nontransferable.
No part of the amounts payable shall, prior to actual payment, be subject to
seizure or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by a Participant or any other person, nor be
transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency.

 

10.3   Not a Contract of Service. The terms and conditions of this Plan shall
not be deemed to constitute a contract of service between a Participant and the
Company or any Affiliate of the Company. Except as may otherwise be specifically
provided herein, neither a Participant nor any beneficiary shall have rights
against the Company or any Affiliate of the Company. Moreover, nothing in this
Plan shall be deemed to give a Participant the right to be retained in the
service or employment of the Company or any Affiliate of the Company.

 

10.4   Offset. Amounts due to or in respect of Participants under the Plan shall
not be affected by any circumstances, including, without limitation, any
set-off, counterclaim, recoupment, defense or other right which the Company or
any Affiliate of the Company may have against a Participant or others.

 

10.5   Withholding. The Company, or as applicable, an Affiliate of the Company,
shall have the power to withhold an amount sufficient to satisfy all federal,

 

9



--------------------------------------------------------------------------------

state, local or foreign withholding requirements in respect of any payment made
under the Plan.

 

10.6   Governing Law. The Plan, and any agreement related thereto, shall be
governed by the laws of the State of Delaware without giving effect to the
conflict of law principles thereof.

 

10